                           USDC SDNY
                           DOCUMENT
                           ELECTRONICALLY FILED
                           DOC #:
                           DATE FILED: 3/18/2020




                                  GRANTED. The Court accepts Defendant Skelton’s waiver of
                                  appearance and grants counsel’s request to appear telephonically.
                                  Counsel is directed to call 888-278-0296 and enter access code
BY ECF                            5195844 to join the conference. Counsel for Mr. Skelton should be
                                  prepared to agree to a schedule for the remainder of the case and
Hon. Mary K. Vyskocil             to address any issues or questions that arise.
United States District Court
500 Pearl Street                            3/18/2020
New York, N.Y. 10007


                                            Re: United States v. Narvarro, et al.
                                                20 Crim 160 (MKV)

Dear Judge Vyskocil:


       We are the a orneys for Gregory Skelton, a defendant charged in the above en tled
ma er. I am wri ng to request that Mr. Skelton be permi ed to waive his personal appearance
before the Court at the March 23, 2020 arraignment and ini al conference. A Waiver of
Appearance is a ached. Dr. Skelton resides in Indiana and his appearance would require him to
ﬂy to New York. Given the current public health situa on with the COVID 19 pandemic, I request
that the Court grant Dr. Skelton’s waiver of personal appearance.

       In addi on, I request that I be permi ed to appear for the arraignment telephonically.
Due to the COVID 19 pandemic and I am currently working remotely from outside New York
City.

       As reﬂected in the wri en waiver of appearance, I have reviewed the indictment with
my client and he enters a plea of “not guilty” to Count One of the Indictment.

         Thank you for your a en on to this ma er.

                                                           Very truly yours,

                                                               /s/

                                                           Isabelle A. Kirshner
